PREFERRED STOCK EXCHANGE AGREEMENT
This PREFERRED STOCK EXCHANGE AGREEMENT (this “Agreement”) is made effective as
of May 4, 2011, by and between ViewCast.com, Inc., a Delaware corporation (the
“Company”), and the holders of the Company’s Series B Convertible Preferred
Stock, par value $0.0001 per share (the “Series B Preferred Stock”), Series C
Convertible Preferred Stock, par value $0.0001 per share (the “Series C
Preferred Stock”) and Series E Convertible Redeemable Preferred Stock, par value
$0.0001 per share (the “Series E Preferred Stock, and collectively with the
Series B Preferred and Series C Preferred, the “Preferred Stock”) listed on the
signature pages hereto (each a “Holder,” and together, the “Holders”).
RECITALS
WHEREAS, the Company’s certificate of incorporation (the “Certificate of
Incorporation”) entitles each Holder of Series B Preferred Stock, Series C
Preferred Stock and/or Series E Preferred Stock to convert such shares of
Preferred Stock into shares of the Company’s common stock, par value $0.0001 per
share (the “Common Stock”), at a conversion price as specified in the
Certificate of Designations of Series B Preferred Stock, Certificate of
Designations of Series C Preferred Stock and Certificate of Designations of
Series E Preferred Stock, respectively (together, the “Conversion Rights”); and
WHEREAS, as of the date hereof, a total of 800,000 shares of Series B Preferred
Stock; 200,000 shares of Series C Preferred Stock and 80,000 shares of Series E
Preferred Stock are issued and outstanding,
WHEREAS, the Company and the Holders wish to, among other things: (i) with
regard to the Series B Preferred Stock and Series C Preferred Stock, establish a
New Conversion Price (as defined below) by which the shares of the Series B
Preferred Stock and Series C Preferred Stock shall be convertible into shares of
Common Stock in exchange for the Holders of such Series B Preferred Stock and
Series C Preferred Stock converting such series of preferred stock into Common
Stock on the date of this Agreement at the New Conversion Price; (ii) with
regard to the Series E Preferred Stock, establish a temporary, conversion price
by which the shares of Series E Preferred Stock shall be convertible into shares
of Common Stock, and (iii) provide that, upon the successful completion of a
Securities Placement (as defined below) by the Company, all outstanding shares
of Series E Preferred Stock shall automatically convert into shares of Common
Stock at the Temporary Conversion Price (as defined below); and
WHEREAS, upon the conversion of the Series B Preferred Stock and Series C
Preferred Stock pursuant to this Agreement, any and all dividends, owed or owing
in any capacity, whether or not accumulated or previously declared, pursuant to
the terms of the Series B Preferred Stock and Series C Preferred Stock, on the
date of this Agreement, shall be cancelled;
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
intending to be legally bound, the parties hereto agree as follows:

 





--------------------------------------------------------------------------------



 



AGREEMENT
ARTICLE I. EXCHANGE AND EXERCISE
1.01 New Conversion Price and Agreement to Convert. On the date of this
Agreement, the conversion price of the Series B Preferred Stock and the Series C
Preferred Stock shall be $0.60 per share of underlying Common Stock for each
share of Series B Preferred Stock and Series C Preferred Stock, which share of
Series B Preferred Stock and Series C Preferred Stock shall have a value of
$10.00 per share (the “New Conversion Price”) such that each share of Series B
Preferred Stock and each share of Series C Preferred Stock shall be converted
into 162/3 shares of Common Stock. On the date of this Agreement, the Holders of
the Series B Preferred Stock and the Series C Preferred Stock shall convert all
the shares of the Series B Preferred Stock and the Series C Preferred Stock into
shares of Common Stock at the New Conversion Price (such shares of Common Stock
issued upon conversion being the “Series B/Series C Conversion Shares”), and the
rights to receive any and all dividends, owed or owing in any capacity, whether
or not accumulated or previously declared, pursuant to the terms of the Series B
Preferred Stock and Series C Preferred Stock, on the date of this Agreement,
shall be cancelled.
1.02 Temporary Adjustment of Conversion Price. For a period of twelve
(12) months following the date hereof (the “Temporary Conversion Period”),
shares of Series E Preferred Stock shall be convertible into Common Stock at the
conversion price of $0.50 per share of underlying Common Stock for each share of
Series E Preferred Stock so exchanged, which share of Series E Preferred Stock
shall have a value of $100.00 per share (the “Temporary Conversion Price”) so
that 200 shares of Common Stock shall be issued for each share of Series E
Preferred Stock that is converted. Upon exercise of the Conversion Rights of the
Series E Preferred Stock by the Holder of the Series E Preferred Stock during
the Temporary Conversion Period (a “Voluntary Conversion”) or the mandatory
conversion of such Series E Preferred Stock pursuant to Section 1.03, all
outstanding shares of Series E Preferred Stock shall automatically convert into
shares of Common Stock at the Temporary Conversion Price for the Series E
Preferred Stock.
1.03 Mandatory Conversion of Preferred Shares. If at any time during the
Temporary Conversion Period, the Company completes, in one transaction or a
series of related transactions, the placement(s) of Common Stock for total
aggregate Net Proceeds (as defined below) of at least $7,000,000 (a “Securities
Placement”), each outstanding share of Series E Preferred Stock shall
automatically convert into the corresponding number of shares of Common Stock at
the Temporary Conversion Price; however, a Securities Placement shall not
include any Common Stock issued pursuant to: (i) the conversion of any Preferred
Stock, (ii) the exercise of any currently issued and outstanding options or
warrants, or (iii) any plan adopted by the Company for the purchase by, or grant
of, Common Stock in connection with any employee compensation or benefit plan of
the Company, whether now in effect or hereafter created or amended. The term
“Net Proceeds” means the gross proceeds from the placement(s) of Common Stock
less the legal fees, investment banking/placement agent/financial advisor fees,
valuation fees and accounting fees, and any fees, expenses or amounts paid or
payable to or for any investor as part of a Securities Placement due in
connection with the placement(s) of such Common Stock.
1.04 Deliveries Upon Execution. Upon execution of this Agreement, each Holder of
Series E Preferred Stock hereby executes and delivers a Notice of Conversion,
substantially in the form attached hereto as Exhibit A, which Notice of
Conversion shall be held in escrow by the Company and completed by the Company
and become effective upon a Securities Placement, such that the automatic
conversion of the Series E Preferred Stock upon a Securities Placement shall
take place with no further action required by any Holder of Series E Preferred
Stock.
1.05 Registrable Securities. The Company agrees that (a) the term “Registrable
Securities” as used in that certain Registration Rights Agreement, dated
December 11, 2006 (the “Registration Agreement”), between the Company and
Ardinger Family Partnership, Ltd., shall from and after the date hereof include
(in addition to the Registrable Securities covered by the Registration
Agreement) all shares of Common Stock issuable to the Ardinger Investors in
exchange for the Preferred Stock and (b) H.T. Ardinger Jr. shall from and after
the date hereof be a party to the Registration Agreement and shall be deemed a
Holder (as defined in the Registration Agreement).

 

- 2 -



--------------------------------------------------------------------------------



 



ARTICLE II. REPRESENTATIONS AND WARRANTIES OF THE COMPANY
Except as otherwise specified below, the Company represents and warrants to each
Holder as of the date hereof as follows:
2.01 Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own its properties and
carry on its business as presently conducted.
2.02 Authorization. This Agreement has been duly and validly executed and
delivered by the Company, and the shares of Common Stock issuable in connection
with any conversion of Preferred Stock in accordance with this Agreement, have
been duly authorized by all necessary corporate action on the part of the
Company.
2.03 Validity. This Agreement constitutes the legal, valid and binding
obligation of the Company, enforceable in accordance with its terms, subject to
applicable bankruptcy, reorganization, moratorium, and similar laws affecting
creditors’ rights and remedies generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity), and the execution, delivery and performance of
this Agreement by the Company does not and will not conflict with, violate or
cause a breach of any agreement, contract or instrument to which the Company is
a party or any judgment, order or decree to which the Company is subject.
2.04 Securities Laws. The offer, issuance, sale and delivery of Common Stock in
connection with the exercise of Conversion Rights shall be exempt from the
registration and prospectus delivery requirements of the Securities Act of 1933,
as amended (collectively, with all of the rules and regulations promulgated
thereunder, the “Securities Act”), and all applicable state securities laws, and
are otherwise in compliance with such laws. Neither the Company, nor anyone
acting on its behalf, has offered or sold or will offer or sell any securities,
or has taken or will take any other action that would subject the transactions
contemplated hereby to the registration or prospectus delivery provisions of the
Securities Act.
2.05 Timely Filings. Since May 2, 2010, the Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the Securities and Exchange Commission pursuant to the reporting
requirements of the Securities Exchange Act of 1934, as amended.
2.06 Customers. With regard to any customer that accounted for 10% or greater of
the Company’s sales for the year-ended December 31, 2010, the Company has not
received any notice, written or oral, that any such customer plans to
discontinue its purchases from the Company during the year-ending December 31,
2011.
2.07 Litigation. There is no claim, litigation, arbitration, action, suit or
proceeding, administrative, judicial or otherwise, pending or, to the Company’s
Knowledge, threatened against the Company, at law or in equity, before any
federal, state, local or foreign court, regulatory agency, or other governmental
authority. The term “Knowledge” means any and all information that was actually
known to David Stoner or Laurie Latham, and any and all additional information
which such individuals should have known after reasonable investigation of the
matter at issue.

 

- 3 -



--------------------------------------------------------------------------------



 



ARTICLE III. REPRESENTATIONS AND WARRANTIES OF THE HOLDER
Each Holder severally represents and warrants to the Company with regard to such
Holder (and not as to any other Holder) as of the date hereof as follows:
3.01 Organization and Qualification. Such Holder that is an individual has all
necessary power and authority and legal capacity to execute and deliver this
Agreement and perform such Holder’s obligations hereunder. Such Holder that is a
partnership, trust or other entity, is duly organized and validly existing under
the laws of the State of Texas and has the requisite power to own its properties
and carry on its business as presently conducted.
3.02 Authorization. This Agreement has been duly and validly executed and
delivered by such Holder.
3.03 Validity. This Agreement constitutes a legal, valid and binding obligation
of such Holder, enforceable in accordance with its terms, subject to applicable
bankruptcy, reorganization, moratorium, and similar laws affecting creditors’
rights and remedies generally and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity), and the execution, delivery and performance of
this Agreement by such Holder does not and will not conflict with, violate or
cause a breach of any agreement, contract or instrument to which such Holder is
a party or any judgment, order or decree to which such Holder is subject.
3.04 Investment Representations.
(a) Such Holder is an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated by the Securities and Exchange Commission, as presently
in effect, the meaning of which is understood by such Holder.
(b) Such Holder is entering this Agreement for such Holder’s own account and not
with a view to, or intention of, distribution of the Company’s Preferred Stock
or Common Stock in violation of the Securities Act, or any applicable state
securities laws.
(c) Such Holder is sophisticated in financial matters and each is able to
evaluate the risks and benefits of such Holder’s investment in the Preferred
Stock and such Holder’s decision to enter into this Agreement. Such Holder
understands and acknowledges that such investment is a speculative venture,
involves a high degree of risk and is subject to complete risk of loss.
(d) Such Holder is able to bear the economic risk of such Holder’s investment in
the Preferred Stock, or any shares of Common Stock issued in connection with the
exercise of any Conversion Rights, for an indefinite period of time. Such
Holder: (i) understands and acknowledges that any shares of Common Stock to be
issued in connection with the exercise of any Conversion Rights shall not have
been registered under the Securities Act, nor under the securities laws of any
state, nor under the laws of any other country and (ii) recognizes that no
public agency has passed upon the accuracy or adequacy of any information
provided to the Holder or the fairness of the terms of such Holder’s investment
in the Preferred Stock or this Agreement.
(e) Such Holder has had an opportunity to ask questions and receive answers
concerning the terms and conditions of this Agreement and has had full access to
such other information concerning the Company as such Holder has requested.

 

- 4 -



--------------------------------------------------------------------------------



 



(f) Such Holder has such knowledge and experience in financial and business
matters that such Holder is capable of evaluating the merits and risks of:
(i) such Holder’s investment in the Preferred Stock, including any Common Stock
issuable upon the exercise of any Conversion Rights and (ii) such Holder’s
decision to enter into this Agreement.
(g) Such Holder became aware of the offering to enter into this Agreement other
than by means of general advertising or general solicitation.
3.05 Ownership of Shares. Such Holder hereby represents and warrants that such
Holder is the record and beneficial owner of the shares of Preferred Stock as
indicated in Exhibit B attached hereto.
3.06 Independent Action. H.T. Ardinger Jr. and Ardinger Family Partnership, Ltd.
(collectively, the “Ardinger Investors”) and Adkins Family Partnership, Ltd. and
RDB Limited (collectively, the “Adkins/Baker Investors”) severally represent
that (a) they have not acted together for the purpose of acquiring, holding,
voting, or disposing of any equity securities of the Company, (b) they have
acted independently in connection with this Agreement and the Company, and
(c) there is no agreement among or between any member of the Ardinger Investors
and any member of the Adkins/Baker Investors to act together with respect to the
Company or the Company’s securities.
ARTICLE IV. COVENANTS
4.01 NASDAQ Application. The Company agrees to use its commercially reasonable
efforts to meeting the listing requirements for the NASDAQ Stock Market. After
it meets the listing requirements for The NASDAQ Stock Market, the Company
agrees to use its commercially reasonable efforts to list its Common Stock on
The NASDAQ Stock Market.
4.02 Expenses. The Company hereby agrees to reimburse the Holders promptly upon
receipt of an invoice therefore for all out-of-pocket expenses (including fees
and expenses of one counsel for all the Holders) reasonably incurred by the
Holders in connection with this Agreement and the transactions contemplated
hereby; provided that the aggregate amount of such fees and expenses for which
the Holders shall seek reimbursement from the Company shall not exceed $10,000.
4.03 Limitation of Sales of Common Stock. The Holders agree not to sell or
otherwise transfer any of the Series B/Series C Conversion Shares until July 31,
2011. The Holders also agree to limit any sales or transfers of any of the
Series B/Series C Conversion Shares from August 1, 2011 to January 27, 2012
pursuant to Rule 144(e)(1) of the Securities Act as if the Series B/Series C
Conversion Shares were held by an affiliate of the Company even if the Holder is
not actually an affiliate of the Company at such time. Notwithstanding anything
to the contrary in this Section 4.03, any Holder (a) may pledge the
Series B/Series C Conversion Shares as collateral to secure any loan so long as
upon foreclosure or other transfer in connection with the pledge of any
Series B/Series C Conversion Shares to the pledgee, such shares of
Series B/Series C Conversion Shares are taken subject to the terms of this
Agreement, (b) that is an individual (including the estate of any individual)
may transfer all or any portion of the Series B/Series C Conversion Shares to
family member of such individual subject to the terms of this Agreement, and/or
(c) that is a partnership may transfer any Series B/Series C Conversion Shares
to its partners subject to the terms of this Agreement. Notwithstanding anything
to the contrary in this Section 4.03, in the event of a Change-in-Control (as
hereafter defined) of the Company prior to January 27, 2012, the transfer
restrictions in this Section 4.03 shall automatically terminate and be of no
further force and effect immediately upon the effectiveness of such
Change-in-Control. For purposes of this Agreement, the term “Change-in-Control”
shall mean (i) the acquisition (in one or more transactions) of at least 50.01%
of the outstanding Common Stock by any unrelated third party (“Third Party”),
(ii) any merger of the Company with or into any Third Party, whether or not the
Company is the surviving entity, with the effect that the stockholders of the
Company immediately prior to the merger do not own at least 60% of the voting
securities of the surviving entity in the merger after giving effect to the
merger, or (iii) any acquisition of all or substantially all of the assets of
the Company by any Third Party.

 

- 5 -



--------------------------------------------------------------------------------



 



ARTICLE V. MISCELLANEOUS
5.01 Restrictive Legends. Each certificate of Common Stock issued pursuant to
any conversion of Preferred Stock in connection with this Agreement shall be
stamped or otherwise imprinted with the following legend:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAW, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED
OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS.
5.02 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, without regard to conflict of
laws principles.
5.03 Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and may not be amended or
modified nor any provisions waived except as set forth in Section 5.05.
5.04 Assignment; No Third Party Beneficiaries. This Agreement and the rights,
duties and obligations hereunder may not be assigned or delegated by any party
hereto. This Agreement is not intended to confer any rights or benefits on any
persons other than the parties hereto. If any shares of the Series E Preferred
Stock are transferred during the Temporary Conversion Period, this Agreement and
the rights, duties and obligations hereunder shall continue to apply to such
transferred shares and the new holder of the shares shall execute a joinder to
this Agreement and shall be considered a Holder of Series E Preferred Stock
pursuant to this Agreement.
5.05 Amendments and Waivers.
(a) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed by the Company and each
Holder.
(b) No failure or delay by any party in exercising any right, power or privilege
hereunder will operate as a waiver thereof, nor will any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege, nor will any waiving of any right power
or privilege operate to waive any other subsequent right, power or privilege.
The rights and remedies herein provided will be cumulative and not exclusive of
any rights or remedies provided by law.
5.06 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
[Remainder of Page Intentionally Left Blank. Signature Page to Follow.]

 

- 6 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and each Holder listed have executed this
Agreement as of the day and year first above written.

            COMPANY:

VIEWCAST.COM, INC
      By:   /s/ Laurie L. Latham         Name:   Laurie L. Latham       
Title:   Chief Financial Officer   

Signature Pages to Preferred Stock Conversion Agreement

 





--------------------------------------------------------------------------------



 



            HOLDERS:
      By:   /s/ H.T. Ardinger, Jr.         Name:   H.T. Ardinger, Jr.   

Signature Pages to Preferred Stock Conversion Agreement

 





--------------------------------------------------------------------------------



 



            ARDINGER FAMILY PARTNERSHIP, LTD.
      By:   /s/ H.T. Ardinger, Jr.         Name:   H.T. Ardinger, Jr.       
Title:   General Partner   

Signature Pages to Preferred Stock Conversion Agreement

 





--------------------------------------------------------------------------------



 



            ADKINS FAMILY PARTNERSHIP, LTD.
      By:   /s/ M.D. Adkins         Name:   M.D. Adkins        Title:   General
Partner   

Signature Pages to Preferred Stock Conversion Agreement

 





--------------------------------------------------------------------------------



 



            RDB LIMITED,
p/k/a BAKER FAMILY PARTNERSHIP, LTD.
      By:   /s/ M. D. Adkins         Name:   M.D. Adkins        Title:   Special
Partner   

Signature Pages to Preferred Stock Conversion Agreement

 





--------------------------------------------------------------------------------



 



EXHIBIT A
NOTICE OF CONVERSION
To: [Holder]
In connection with Section 1.03 of that certain Preferred Stock Exchange
Agreement, dated May 4, 2011, by and among ViewCast.com, Inc., a Delaware
Corporation (the “Company”) and the holders of the Company’s Series B
Convertible Preferred Stock, par value $0.0001 per share, Series C Convertible
Preferred Stock, par value $0.0001 per share and Series E Convertible Redeemable
Preferred Stock, par value $0.0001 per share (the “Series E Preferred Stock”)
listed on the signature pages thereto, this letter serves as notice that on
 _____, a Securities Placement occurred, pursuant to which your shares of
Series E Preferred Stock of the Company automatically converted, at the
Temporary Conversion Price, into  _____  shares of Common Stock of the Company.
All capitalized terms not otherwise defined herein shall have the respective
meanings set forth in the Agreement.

            VIEWCAST.COM, INC.
      By:           Name:           Title:           Date:
                                             

          AGREED TO AND ACKNOWLEDGED    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    
 
       
Date:
                                              

Exhibit A — Notice of Conversion

 





--------------------------------------------------------------------------------



 



EXHIBIT B
LIST OF PREFERRED STOCK HOLDERS

                      Stk     No. of       Certif     Shares  
 
               
Series B Convertible Preferred Stockholders
               
 
               
H.T. Ardinger Jr.
1990 LakePointe Dr.
Lewisville, TX 75057
    #5       400,000    
Adkins Family Partnership, Ltd.
c/o Gardere Wynne Sewell LLP
1601 Elm Street
Suite 3000
Dallas, Texas 75201
    #3       200,000    
RDB Limited
pka Baker Family Partnership, Ltd.
c/o Gardere Wynne Sewell LLP
1601 Elm Street
Suite 3000
Dallas, Texas 75201
    #4       200,000  
 
               
Total Series B Convertible Preferred Shares
            800,000  
 
             
 
               
Series C Convertible Preferred Stockholder
                 
H.T. Ardinger Jr.
1990 LakePointe Dr.
Lewisville, TX 75057
            200,000  
 
               
Series E Convertible Preferred Stockholder
                 
Ardinger Family Partnership, Ltd.
a Texas limited partnership
1990 LakePointe Dr.
Lewisville, TX 75057
            80,000  

Exhibit B — List of Preferred Stock Holders

 

 